DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0323013 to Herdier et al.
In regards to claim 1, Herdier teaches a rolling bearing (Figures 1-3) comprising a first ring (elements 3, 6, 11 together), a second ring (2), and at least one row of rolling elements (4) arranged therebetween, each of the first and second rings being provided with an inner bore, with an outer surface and with at least one raceway for the row of rolling elements formed on one of the inner bore and outer surface, wherein the first ring comprises at least one part ring delimiting the raceway (3 & 6) and at least one sleeve (11) secured to the part ring and delimiting at least partly the other of the inner bore and outer surface of the first ring and at least one optical fiber sensor (9) mounted inside at least one circumferential groove (7) formed on the first ring and passing through at least one optical fiber sensor passage (13) opening into the circumferential groove, at least the optical fiber sensor passage being formed on the sleeve of the first ring.  But Herdier fails to expressly teach the sleeve being made from a softer material  than that of the part ring.  However, Herdier does teach the sleeve to be a crimp ring, capable of being snapped over the first ring.  Since the sleeve is to be snapped over the first ring, the sleeve must necessarily be formed from a softer, more resilient material to allow for some bending without breaking the sleeve.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the sleeve t be formed from a softer material.
In regards to claim 2, Herdier teaches the sleeve (11) and the part ring (3 & 6) of the first ring are mounted radially in contact one against the other. (Figure 3)
In regards to claim 3, Herdier teaches the optical fiber sensor is located radially between the sleeve and the part ring of the first ring.
In regards to claims 4 and 5, Herdier teaches the circumferential groove is formed on the inner bore, or outer surface, of the sleeve mounted radially in contact with the part ring.  Although Herdier does not expressly teach the circumferential groove is formed on the inner bore, or outer surface, of the part ring mounted radially in contact with the sleeve, Herdier teaches contact with the part ring (claim 4).  Since Applicant claims contact with both the part ring and the sleeve, and further since Applicant has not disclosed contact with the sleeve solves any stated problem or is for any particular purpose, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided contact with either the part ring or the sleeve since it appears the invention would function equally as well with either point of contact.
In regards to claim 6, Herdier teaches the circumferential groove is formed on the inner bore, or outer surface, of the sleeve that is not mounted radially in contact with the part ring.
In regards to claim 7, Herdier teaches the circumferential groove is axially disposed on the sleeve, or on the part ring, in order to be located, considering a radial plane of the bearing, on the line joining the points of contact of the rolling element of the row and the raceways of the first and second rings.
In regards to claim 9, Herdier teaches the sleeve of the first ring is provided with at least one protrusion extending radially towards the second ring, the circumferential groove being formed on the protrusion. (hole 13 protrudes/tapers towards the second ring)
In regard to claim 10, Herdier teaches the optical fiber sensor passage extends from a frontal face of the sleeve.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record fails to disclose or reasonably suggest the first ring comprises at least two part rings mounted axially in contact one against the other, the sleeve maintaining together the part rings, the rolling bearing further comprising at least two rows of rolling elements arranged between the first and second rings, the part rings of the first ring each delimiting one raceway for one of the two rows of rolling elements in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
References B-E discuss rolling bearings having at least two rings and a row of rolling elements.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874